Citation Nr: 0527830	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  02-20 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an extension of a temporary total rating (TTR) 
under 38 C.F.R. § 4.30 beyond September 30, 2001.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel
INTRODUCTION

The veteran had active service from June 1971 to June 1974.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a July 2002 decision which 
denied an extension of a temporary total rating under 
38 C.F.R. § 4.30 beyond October 1, 2001.  In October 2003, a 
hearing was held at the RO before the undersigned member of 
the Board.  The Board remanded the appeal for additional 
development in February 2004.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Service connection is in effect for a right shoulder 
disability, evaluated as 10 percent disabling.  

3.  The record shows that the veteran underwent right 
shoulder surgery on April 26, 2001, for decompression rotator 
cuff repair, and that he was awarded a temporary total 
disability rating pursuant to 38 C.F.R. § 4.30, from April 
26, to September 30, 2001.  

4.  By September 30, 2001, physical therapy records showed 
the right shoulder was healed with good range of motion.  


CONCLUSION OF LAW

The criteria for an extension of a temporary total rating for 
convalescence under the provisions of 38 C.F.R. § 4.30 beyond 
September 30, 2001 are not met.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002); C.F.R. §§ 3.159, 4.30 (2004).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") held, in 
essence, that VA must provide notice "upon receipt" and 
"when" a substantially complete application for benefits is 
received.  The "notice" to the claimant is to include a 
request for any information and medical or lay evidence that 
is necessary to substantiate the claim.  The "notice" also 
requires that VA will inform the claimant which information 
and evidence, if any, that the claimant is to provide to VA 
and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant.  VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
II also mandated that notice precede an initial unfavorable 
AOJ (agency of original jurisdiction) decision on a service-
connection claim.  For the reasons enumerated below, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  As such, the Board concludes that any 
such error is harmless, and does not prohibit consideration 
of this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

A rating action in June 2001 awarded the veteran a TTR for 
surgery performed on the service-connected right shoulder, 
effective from April 26, 2001 to August 1, 2001.  A rating 
action in August 2001 extended the TTR to October 1, 2001.    
The veteran's request for an extension of the TTR was 
received in November 2001.  The Board concludes that 
information and discussion as contained in the July 2002 
rating decision, the November 2002 statement of the case, the 
October 2004 and February 2005 supplemental statements of the 
case (SSOC), the February 2004 Board remand, and in letters 
sent to the veteran in January, April, and December 2002, and 
April 2004 have provided him with sufficient information 
regarding the applicable regulations.  Additionally, these 
documents notified him of what evidence was necessary to 
substantiate the claims; why the current evidence was 
insufficient to award the benefits sought, and suggested that 
he submit any evidence in his possession.  The veteran also 
testified at a personal hearing at the RO before the 
undersigned member of the Board in October 2003.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claims, notice of what he could do to help his 
claims, and notice of how the claims were still deficient.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of the letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim and is familiar 
with the law and regulations pertaining to the claim.  See 
Desbrow v. Principi, 17 Vet. App. 207 (2004); Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (holding that failure 
to comply with VCAA constitutes nonprejudicial error 
"[w]here the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the Board decision").  

Based on the above, the Board concludes that any defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Although the Court has not 
specified how the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  There is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice 
after an initial adverse adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Therefore, to decide the 
appeal would not be prejudicial error to the veteran.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by him is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Factual Background

The pertinent evidence of record is comprised of numerous VA 
and private medical reports for treatment involving primarily 
the veteran's right shoulder and cervical spine from 2000 to 
the present.  Because the veteran was treated by various 
healthcare providers at the same time, the Board has 
attempted to sort out the pertinent findings in chronological 
order by date of treatment to provide the reader with a clear 
picture of the facts and circumstances surrounding his right 
shoulder disability.  

VA medical records show that in April 2001, the veteran 
underwent a resection of the distal clavicle, partial 
acromionectomy and repair of the rotator cuff, right 
shoulder.  He was subsequently a TTR from April 2001 to 
August 2001, and period was extended to October 1, 2001.  

A letter from Oil City Physical Therapy in July 2001 
indicated that the veteran completed 11 visits and made 
satisfactory progress to date.  The veteran was regaining 
active range of motion and functional strength.  Active 
flexion was to 168 degrees, abduction to 160 degrees, 
external rotation to 65 degrees, internal rotation to 92 
degrees, and extension to 27 degrees.  Passive flexion was to 
180 degrees, abduction to 170 degrees, external rotation to 
75 degrees, internal rotation to 98 degrees, and extension to 
38 degrees.  Strength was +3/5 through all ranges of motion.  
The neck paraspinals C6 through T1 continued to be 
intermittently problematic with visible swelling, pain, and 
radicular paresthesias into the upper extremity.  

A private physical therapy (PT) note dated July 17, 2001, 
indicated that the veteran complained of neck pain radiating 
toward his right arm.  Strength in the right upper extremity 
was decreased on wrist extension.  An MRI and plain x-ray 
studies revealed severe, bilateral, narrowing at C2-3, 
moderate to severe bilateral stenosis at C3-4, probably from 
osteophytes, central disc herniation and facet stenosis on 
the right at C4-5, and severe stenosis on the right at C5-6.  
The physician opined that the neck and radicular pain were 
due mostly to cervical arthritis and was probably aggravated 
by his work injury.  

Private PT notes in September 2001 indicated that the veteran 
received neck traction and was given a neck brace.  There was 
cervical paraspinal spasm on the left and right side with 
pain radiating down into the lower thoracic region.  He 
reported some discomfort but was able to perform all shoulder 
exercises with resistance bands.  The impression from an MRI 
of the right shoulder in September 2001 was complete tear of 
the anterior components of the rotator cuff.  

On VA examination in September 2001, the examiner noted that 
the veteran had been evaluated by a private neurosurgeon for 
chronic neck problems and was told that there was nothing 
that could be done for his neck, surgically, and that part of 
his problem was probably related to his shoulder.  On 
examination, the surgical scar was well healed and that there 
was tenderness principally in the subacromial space, but no 
tenderness in the greater tuberosity.  There was pain on 
flexion and abduction of the right shoulder, positive 
impingement sign, and negative crossover sign.  A Lidocaine 
injection provided a 70 percent improvement in the veteran's 
symptoms.  The examiner reviewed the September 2001 MRI and 
recommended a second opinion from VAMC Pittsburgh for 
possible repeat surgery.  

A VA orthopedic evaluation in November 2001 showed forward 
flexion to 140 degrees and symmetric to the other side.  
Abduction was to about 120 degrees actively, and to 140 
degrees passively, and symmetric to the other side.  There 
was 4+/5 supraspinatus strength, and internal and external 
rotation was good with good strength throughout.  He had 
negative cross-chest adduction testing, mildly positive Neer 
sign, negative Hawkins sign, positive Lhermitte sign on the 
right, and negative Hoffman sign, bilaterally.  Muscle 
strength was 4+/5 in the deltoid, 5/5 in the biceps, triceps, 
wrist extensors, wrist flexors, finger flexion, extension, 
and intrinsics, bilaterally.  Sensation was intact 
throughout.  X-ray studies showed resection of the AC joint, 
a small osteophyte and possible remnant of a hook on the 
distal acromion.  The examiner noted that he reviewed the MRI 
with another physician and that both agreed that it was not 
indicative of a large massive tear, but rather a continuous 
and complete tear of the tendon.  The orthopedist opined that 
the veteran's shoulder pain was not due to his rotator cuff 
pathology.  He noted that the veteran's range of motion and 
strength in the shoulder was too good for his symptoms to be 
related to the right shoulder disability.  The veteran was 
referred to a neurosurgeon for further evaluation.  

VA examination by neurosurgery in November 2001 showed 
essentially the same clinical findings pertaining to the 
veteran's right shoulder as reported on the orthopedic 
examination discussed above.  Additional findings included 
2/4 reflexes in the biceps, bilaterally, and no clonus.  The 
neurosurgeon noted the abnormal findings on MRI of cervical 
spine disc herniation at C4-5 and C5-6 with degenerative 
changes at C2-3, and C6-7.  He opined that the veteran's 
debilitation from pain and loss of biceps strength were due 
to impairment of the C5 distribution and recommend cervical 
spine surgery.  

The veteran underwent anterior cervical discectomy and fusion 
by VA in November 2001.  He subsequently developed an abscess 
in his neck which was drained.  On VA evaluation in December 
2001, the veteran reported that the pain in his right arm was 
100 percent better, but that he continued to have pain and 
weakness in the right shoulder area.  On examination forward 
flexion and abduction was to 120 degrees with tenderness over 
the subacromial space and positive impingement sign.  The 
examiner indicated that the veteran would be referred for an 
orthopedic evaluation.  


Laws & Regulations

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted under paragraph (a)(1), 
(2), or (3) of this section effective the date of hospital 
admission or outpatient treatment and continuing for a period 
of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release.  The 
termination of these total ratings will not be subject to 
§3.105(e) of this chapter.  Such total rating will be 
followed by appropriate schedular evaluations.  When the 
evidence is inadequate to assign a schedular evaluation, a 
physical examination will be scheduled and considered prior 
to the termination of a total rating under this section.  

	(a) Total ratings will be assigned under this section if 
treatment of a service-connected disability resulted in:  

		(1) Surgery necessitating at least one month of 
convalescence (Effective as to outpatient surgery March 1, 
1989.)  

		(2) Surgery with severe postoperative residuals 
such as incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited). 
(Effective as to outpatient surgery March 1, 1989.)  

		(3) Immobilization by cast, without surgery, of one 
major joint or more. (Effective as to outpatient treatment 
March 10, 1976.)  

A reduction in the total rating will not be subject to 
§3.105(e) of this chapter.  The total rating will be followed 
by an open rating reflecting the appropriate schedular 
evaluation; where the evidence is inadequate to assign the 
schedular evaluation, a physical examination will be 
scheduled prior to the end of the total rating period.  

	(b) A total rating under this section will require full 
justification on the rating sheet and may be extended as 
follows:  

		(1) Extensions of 1, 2, or 3 months beyond the 
initial 3 months may be made under paragraph (a)(1), (2), or 
(3) of this section.  

		(2) Extensions of 1 or more months up to 6 months 
beyond the initial 6 months period may be made under 
paragraph (a)(2) or (3) of this section upon approval of the 
Adjudication Officer.  

38 C.F.R. § 4.30 (2004).  

Analysis

Initially, is should be pointed out that a temporary total 
rating for convalescence, by definition, contemplates only a 
temporary period of time required by a veteran to recover 
from the immediate effects of surgery.  The purpose of a 
temporary total rating is to financially aid the veteran 
during the immediate post-surgical period while he is 
convalescing.  In this case, the period in question begins 
with the termination of the TTR on October 1, 2001.   

The records showed that the veteran received most of his PT 
at a private facility.  A therapy note in July indicated that 
the veteran had diminished, but good strength when he was 
first evaluated one month after surgery, and that he had 
showed satisfactory improvement in functional strength and 
active range of motion by early July 2001.  He did experience 
of radicular paresthesias in his right upper extremity, which 
a private physician attributed to cervical spine arthritis.  
(See July 17, 2001 note).  MRI and x-rays studies at that 
time showed multiple disc herniations and significant 
arthritis at several levels of the cervical spine.  Physical 
therapy notes showed complaints and treatment primarily for 
neck problems, with treatment consisting of neck traction and 
use of a neck brace.  

Despite significant neurological problems and an apparent 
rotator cuff tear, therapy notes in September 2001 showed 
that the veteran was able to do all of his shoulder exercises 
with resistance, albeit with some pain.  Additional VA 
evaluations by orthopedics and neurosurgery in November 2001 
concluded that the veteran's symptoms were not related to the 
rotator cuff tear or tissue pathology, but to multiple level 
disc disease of the cervical spine.  Following cervical spine 
surgery in November 2001, most of the veteran's symptoms 
resolved or improved significantly, except for pain in the 
right shoulder.  

It is significant to note that, the criteria for a total 
temporary rating does not include consideration of whether 
the veteran has returned to a normal pre-surgical state.  
Rather, the question is whether there are any severe 
postoperative residuals, such as, incompletely healed 
surgical wounds, therapeutic immobilization of the affected 
limb, or the necessity for continued use of an ambulatory 
device where regular weight-bearing is prohibited.  Here, the 
record shows that the veteran continued to improve the range 
of motion in his right shoulder, albeit with some pain 
following the April 2001 surgery.  While he did suffer from 
ongoing problems in the right upper extremity and neck, this 
was determined to be the debilitating affects of the 
additional nonservice-connected cervical spine disability.  
The cervical spine pathology does not; however, provide a 
basis for an extension of a temporary total rating for 
convalescence.  

The preponderance of the evidence in this case is that on 
October 1, 2001, and thereafter, the veteran was no longer 
convalescing from the April 2001 surgery, and he did not meet 
any criterion of entitlement to a temporary total rating 
under 38 C.F.R. § 4.30.  While the veteran argues that he has 
been disabled significantly by his right shoulder disability 
ever since the surgery, his argument is one of the degree of 
impairment rather than the need for convalescence.  However, 
as he stated unambiguously in April 2002, he was not 
contesting the 10 percent schedular evaluation assigned.  
Therefore, this issue is not before the Board and can not be 
addressed in this decision.  Accordingly, the Board finds no 
basis for an extension of a temporary total disability rating 
under 38 C.F.R. § 4.30 beyond September 30, 2001.  




ORDER

Entitlement to an extension of a temporary total disability 
rating under 38 C.F.R. § 4.30 beyond September 30, 2001, is 
denied.  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


